[Cite as Anderson v. Massillon, 134 Ohio St. 3d 380, 2012-Ohio-5711.]




       ANDERSON, ADMR., APPELLEE, v. THE CITY OF MASSILLON ET AL.,
                                      APPELLANTS.
     [Cite as Anderson v. Massillon, 134 Ohio St. 3d 380, 2012-Ohio-5711.]
Political-subdivision liability—R.C. 2744.03(A)(6)(b)—R.C. 2744.02(B)(1)(b)—
        Immunity of employees of political subdivisions—Willful, wanton, and
        reckless misconduct.
  (No. 2011-0743—Submitted February 8, 2012—Decided December 6, 2012.)
                APPEAL from the Court of Appeals for Stark County,
           No. 2010 CA 00196, 193 Ohio App. 3d 297, 2011-Ohio-1328.
                                   _______________
                               SYLLABUS OF THE COURT
1. “Willful,” “wanton,” and “reckless” describe different and distinct degrees of
        care and are not interchangeable. (Thompson v. McNeill, 53 Ohio St. 3d
102, 559 N.E.2d 705 (1990), modified.)
2. Willful misconduct implies an intentional deviation from a clear duty or from a
        definite rule of conduct, a deliberate purpose not to discharge some duty
        necessary to safety, or purposefully doing wrongful acts with knowledge
        or appreciation of the likelihood of resulting injury. (Tighe v. Diamond,
        149 Ohio St. 520, 80 N.E.2d 122 (1948), approved and followed.)
3. Wanton misconduct is the failure to exercise any care toward those to whom a
        duty of care is owed in circumstances in which there is great probability
        that harm will result. (Hawkins v. Ivy, 50 Ohio St. 2d 114, 363 N.E.2d 367
        (1977), approved and followed.)
4. Reckless conduct is characterized by the conscious disregard of or indifference
        to a known or obvious risk of harm to another that is unreasonable under
                             SUPREME COURT OF OHIO




       the circumstances and is substantially greater than negligent conduct. (2
       Restatement of the Law 2d, Torts, Section 500 (1965), adopted.)
5. The violation of a statute, ordinance, or departmental policy enacted for the
       safety of the public is not per se willful, wanton, or reckless conduct, but
       may be relevant to determining the culpability of a course of conduct.
                                 _______________
       O’DONNELL, J.
       {¶ 1} The city of Massillon and firefighters Susan Toles and Richard
Annen appeal from a judgment of the Fifth District Court of Appeals that reversed
a trial court decision entering summary judgment in their favor. Cynthia Anderson
filed a wrongful-death action against the city and the firefighters arising out of the
deaths of Ronald E. Anderson, her husband, and Javarre J. Tate, her grandson,
who died when a Massillon fire engine operated by Toles and commanded by
Annen collided with her husband’s vehicle.
       {¶ 2} Relevant to this appeal are two statutes, one relating to a defense
available to political subdivisions and the other relating to immunity for
employees of political subdivisions. R.C. 2744.02(B)(1)(b) affords political
subdivisions a full defense to liability for injuries caused by the operation of a
fire-department vehicle responding to an emergency if the operation of the vehicle
does not constitute willful or wanton misconduct. R.C. 2744.03(A)(6)(b) provides
immunity to political-subdivision employees for acts or omissions not committed
in a wanton or reckless manner.
       {¶ 3} The appellate court determined that the willful or wanton
misconduct referred to in R.C. 2744.02(B)(1)(b) is the functional equivalent of
recklessness. Admittedly, these degrees of care have been confused, but they
have different meanings, involve different degrees of culpability, and are not
interchangeable.    Accordingly, we clarify their meaning, and we affirm the
judgment of the court of appeals but remand the case to the common pleas court




                                          2
                                January Term, 2012




for further proceedings to determine, pursuant to our clarification of these terms,
whether the city has a full defense to liability and whether the firefighters are
entitled to immunity.
                          Facts and Procedural History
        {¶ 4} On the morning of May 6, 2008, Tammy Lockey called 9-1-1 to
report a car fire at 1272 Huron Road in Massillon, Ohio. The fire dispatcher,
Thomas Thornberry, called for Engine 214, a pumper truck, to respond.
However, after the caller indicated that the car fire was near a house, Thornberry
dispatched Engine 211, an aerial ladder truck.
        {¶ 5} Engine 214 left the station before Engine 211, headed south on Erie
Street, and turned east on Walnut Road. Engine 211, driven by Toles and
commanded by Annen, followed the same route.
        {¶ 6} Walnut Road is a narrow, two-lane street in a residential area with a
speed limit of 25 m.p.h.       Stop signs and a flashing red light control the
intersection traffic at Walnut Road and Johnson Street. A tree, a utility pole, a
fence, bushes, cars, and a house close to the street partially obstructed the view of
traffic approaching the intersection on Walnut Road.
        {¶ 7} Firefighter Batavius Greenwood, the driver of Engine 214, slowed
down at Johnson Street to ensure that the intersection was clear of traffic before
proceeding through it. At that time, according to the driver of a car behind his
van, Ronald Anderson, who was taking his grandson to preschool, approached the
intersection from the south, stopped at the stop sign, and waited for Engine 214 to
pass.
        {¶ 8} Seconds later, Engine 211 approached the intersection traveling at a
speed in excess of the posted limit. Toles slowed the engine as she approached a
school bus that had stopped beyond the intersection to ensure that no children
were in the street and that the intersection was clear of traffic. The firefighters did
not see Ronald Anderson’s minivan stopped on Johnson Street at Walnut Road.




                                          3
                             SUPREME COURT OF OHIO




       {¶ 9} As Engine 211 approached, Anderson entered the intersection, and
the fire truck broadsided the minivan, crushing the driver, ejecting Tate, and
pushing the van for more than 360 feet before it came to rest. Tragically, both
Anderson and Tate died.
       {¶ 10} Fredrick J. Cook, a state trooper, assisted in the investigation of the
accident, and in his reconstruction report, he calculated that Engine 211 had been
traveling between 44 and 50 m.p.h. He also opined that given the decreased range
of visibility caused by obstructions near the intersection, a driver stopped at the
stop sign on Johnson Street might not have been able to see the fire truck
approaching.
       {¶ 11} Cynthia Anderson filed a wrongful-death action alleging that the
city of Massillon, Toles, and Annen had willfully, wantonly, and recklessly
caused the deaths of her husband and her grandson.
       {¶ 12} Her expert, Choya R. Hawn, calculated the fire truck’s minimum
speed at the point of impact to be between 49 and 52 m.p.h., and he opined that
because of roadside obstructions, Engine 211 was not visible to Ronald Anderson
at the time he entered the intersection.       Hawn also stated that he believed
emergency vehicles approaching a stop sign should proceed at 10 m.p.h. or slower
to ensure the ability to stop, and he further noted the danger of emergency
vehicles running in tandem, because the siren of the first vehicle could have
masked the siren of the second, preventing Ronald Anderson from noticing the
approaching fire truck.
       {¶ 13} Scott A. Noll, an accident reconstructionist who testified for the
city and the firefighters, concluded that Engine 211 had traveled at 39 m.p.h. and
that Toles had allowed adequate time and distance to evaluate the lanes of travel
before proceeding through the intersection. Noll further opined that Anderson
had caused the accident by failing to stop at the stop sign.




                                          4
                                January Term, 2012




       {¶ 14} The city, Toles, and Annen moved for summary judgment, and the
trial court ruled in their favor, concluding that the city had a full defense to
liability pursuant to R.C. 2744.02(B)(1)(b), because Engine 211 was responding
to an emergency call and the operation of the fire truck did not constitute willful
or wanton misconduct. The court further concluded that the firefighters were
entitled to immunity pursuant to R.C. 2744.03(A)(6)(b), because Anderson failed
to present any evidence that the firefighters had acted with malicious purpose, in
bad faith, or in a wanton or reckless manner.
       {¶ 15} The Fifth District reversed, stating that based on “the high rate of
speed at which [the fire truck] was traveling in conjunction with the claimed
obstructions in the intersection that would interfere with a clear view of the whole
intersection, we find that reasonable minds could find that [Toles and Annen’s]
actions in this case were reckless” and that the firefighters therefore were not
entitled to immunity pursuant to R.C. 2744.03(A)(6)(b). Anderson v. Massillon,
193 Ohio App. 3d 297, 2011-Ohio-1328, 951 N.E.2d 1063, ¶ 73 (5th Dist.). The
court also stated that “[t]he ‘wanton or reckless misconduct’ standard set forth in
R.C. 2744.03(A)(6) and [the] ‘willful or wanton misconduct’ standard set forth in
R.C. 2744.02(B)(1)(b) are functionally equivalent.” Id. at ¶ 46. The appellate
court ruled that the city and its firefighters were not immune if the firefighters had
acted recklessly in causing the collision. Id. at ¶ 73. It held that genuine issues of
material fact existed whether the firefighters’ operation of the vehicle was
reckless, and thus summary judgment was not appropriate. Id. at ¶ 74-75.
       {¶ 16} The city of Massillon, Toles, and Annen appealed to this court and
contend that the terms “willful,” “wanton,” and “reckless” are not interchangeable
but describe different degrees of care. They contend that R.C. 2744.02(B)(1)(b)
affords a full defense to political-subdivision liability for the operation of a fire
truck responding to an emergency if the operation of the vehicle does not
constitute willful or wanton misconduct, and they point out that “the General




                                          5
                              SUPREME COURT OF OHIO




Assembly did not include reckless conduct as part of [the] exception from the
‘full defense to * * * liability’ found therein.” Further, they argue that Toles and
Annen are immune from personal liability pursuant to R.C. 2744.03(A)(6), unless
they operated the fire truck in a wanton or reckless manner, emphasizing that
recklessness is the perverse disregard of a known risk. In their view, the city has
a full defense to liability because the firefighters did not commit willful or wanton
misconduct and the firefighters have immunity because they did not act in a
wanton or reckless manner.
       {¶ 17} Anderson maintains that the appellate court properly determined
that there were genuine issues of material fact regarding whether Toles and Annen
operated Engine 211 recklessly, because the evidence shows that the fire truck
entered a “blind intersection” controlled by stop signs at more than 52 m.p.h.
without stopping or slowing down and violated city ordinances and fire-
department policies. Further, Anderson emphasizes that her husband had stopped
at the intersection and yielded to Engine 214, but the high rate of speed of Engine
211 combined with the visual obstructions along the road prevented him from
appreciating that a second fire truck was responding to the fire. Relying on
Thompson v. McNeill, 53 Ohio St. 3d 102, 559 N.E.2d 705 (1990), and the
Restatement of the Law 2d, Torts, Anderson argues that willful or wanton
misconduct is the equivalent of wanton or reckless conduct, so each standard
refers only to recklessness. She also asserts that this court has mistakenly defined
recklessness in civil cases as the perverse disregard of a known risk, which is the
definition for recklessness found in criminal law. Anderson urges that if a greater
showing than recklessness is required to deprive a political subdivision of
immunity, then contrary to principles of respondeat superior, its firefighters could
be liable in a tort action when the political subdivision is not.
       {¶ 18} Accordingly, the question presented in this appeal is whether the
standard in R.C. 2744.02(B)(1)(b), which affords a full defense to liability to a




                                           6
                                 January Term, 2012




political subdivision unless the operation of a fire-department vehicle constitutes
willful or wanton misconduct, is equivalent to the standard in R.C.
2744.03(A)(6)(b), which grants immunity to employees of political subdivisions
unless their acts or omissions were committed in a wanton or reckless manner.
                                 Law and Analysis
                  Defenses to Liability of Political Subdivisions and
                     Immunity of Political-Subdivision Employees
        {¶ 19} Two separate statutes, one dealing with full defenses to liability for
a political subdivision and the other dealing with the question of immunity from
suit for employees of a political subdivision, use the term “wanton” as a standard
of conduct to describe when a full defense to liability arises and when an
employee is immune from suit.         We recognize that a defense to liability is
different from immunity from suit.
        {¶ 20} R.C. 2744.02(B)(1) addresses the liability of a political subdivision
and full defenses for the operation of a motor vehicle by employees, including
firefighters:


                Except as otherwise provided in this division, political
        subdivisions are liable for injury, death, or loss to person or
        property caused by the negligent operation of any motor vehicle by
        their employees when the employees are engaged within the scope
        of their employment and authority. The following are full defenses
        to that liability:
                ***
                (b) A member of a municipal corporation fire department
        or any other firefighting agency was operating a motor vehicle
        while engaged in duty at a fire, proceeding toward a place where a
        fire is in progress or is believed to be in progress, or answering any




                                          7
                            SUPREME COURT OF OHIO




       other emergency alarm and the operation of the vehicle did not
       constitute willful or wanton misconduct.


(Emphasis added.)
       {¶ 21} R.C. 2744.03(A)(6) sets forth the immunity of political-subdivision
employees and the exceptions thereto:


              In addition to any immunity or defense referred to in
       division (A)(7) of this section and in circumstances not covered by
       that division or sections 3314.07 and 3746.24 of the Revised Code,
       the employee is immune from liability unless one of the following
       applies:
              ***
              (b) The employee’s acts or omissions were with malicious
       purpose, in bad faith, or in a wanton or reckless manner.


(Emphasis added.)
       {¶ 22} Also relevant to this case is R.C. 2744.07(A)(1), which specifies:


       [A] political subdivision shall provide for the defense of an
       employee, in any state or federal court, in any civil action or
       proceeding which contains an allegation for damages for injury,
       death, or loss to person or property caused by an act or omission of
       the employee in connection with a governmental or proprietary
       function. The political subdivision has the duty to defend the
       employee if the act or omission occurred while the employee was
       acting both in good faith and not manifestly outside the scope of
       employment or official responsibilities.




                                        8
                                January Term, 2012




And R.C. 2744.07(A)(2) states:


       [A] political subdivision shall indemnify and hold harmless an
       employee in the amount of any judgment, other than a judgment
       for punitive or exemplary damages, that is obtained against the
       employee in a state or federal court or as a result of a law of a
       foreign jurisdiction and that is for damages for injury, death, or
       loss to person or property caused by an act or omission in
       connection with a governmental or proprietary function, if at the
       time of the act or omission the employee was acting in good faith
       and within the scope of employment or official responsibilities.


       {¶ 23} In the foregoing statutes, the General Assembly set forth different
degrees of care that impose liability on a political subdivision or on an employee
of a political subdivision.     The legislature expressly stated that a political
subdivision has a full defense to liability when the conduct involved is not willful
or wanton, and therefore, if the conduct is only reckless, the political subdivision
has a full defense to liability. In addition, the legislature expressly removed
immunity from employees of a political subdivision for wanton or reckless
conduct in R.C. 2744.03(A)(6)(b). By implication, an employee is immune from
liability for negligent acts or omissions.
                      Willful, Wanton, and Reckless Conduct
       {¶ 24} In Res. Trucking Co. v. Fairchild, 128 Ohio St. 519, 531-532, 191
N.E. 745 (1934), we distinguished between willful and wanton conduct:


       While the legal effect of willful misconduct and of wanton
       misconduct may, in many respects, be equivalent, it can only




                                             9
                            SUPREME COURT OF OHIO




       conduce to confusion and unsound reasoning to speak of them as
       though they were interchangeable terms. “Willful misconduct,” as
       has been said, implies the element of intent or purpose to injure.
       “Wanton negligence,” on the other hand, implies the failure to
       exercise any care toward those to whom a duty of care is owing
       when the probability that harm will result from such failure is great
       and such probability is actually known to the defendant.


       {¶ 25} We further defined “wanton” in Universal Concrete Pipe Co. v.
Bassett, 130 Ohio St. 567, 200 N.E. 843 (1936), and held at paragraph two of the
syllabus:


               Wanton misconduct is such conduct as manifests a
       disposition to perversity, and it must be under such surrounding
       circumstances and existing conditions that the party doing the act
       or failing to act must be conscious, from his knowledge of such
       surrounding circumstances and existing conditions, that his
       conduct will in all common probability result in injury.


       {¶ 26} In Tighe v. Diamond, 149 Ohio St. 520, 80 N.E.2d 122 (1948), we
distinguished willful misconduct, which “implies an intention or purpose to do
wrong, an intentional deviation from clear duty or from a definite rule of conduct,
and not a mere error of judgment,” id. at paragraph three of the syllabus, from
wanton misconduct, defined as “an entire absence of all care for the safety of
others and an indifference to consequences,” id. at 526, and “a failure to exercise
any care toward those to whom a duty of care is owing when the probability that
harm will result from such failure is great, and such probability is known to the
actor,” id. at 526.




                                        10
                                     January Term, 2012




         {¶ 27} In Roszman v. Sammett, 26 Ohio St. 2d 94, 97, 269 N.E.2d 420
(1971), we explained that in order to establish that wanton misconduct had
occurred, the evidence must show “a disposition to perversity, such as acts of
stubbornness, obstinacy or persistency in opposing that which is right, reasonable,
correct or generally accepted as a course to follow in protecting the safety of
others.”
         {¶ 28} In Hawkins v. Ivy, 50 Ohio St. 2d 114, 363 N.E.2d 367 (1977), the
court abandoned “disposition to perversity” as an element of the definition of
wanton misconduct.
         {¶ 29} In 1990, in companion cases considering the standard of care owed
by participants in sporting activities, we adopted the definition of recklessness
articulated by 2 Restatement of the Law 2d, Torts, Section 500 (1965).                           In
Marchetti v. Kalish, 53 Ohio St. 3d 95, 559 N.E.2d 699 (1990), and Thompson v.
McNeill, 53 Ohio St. 3d 102, 559 N.E.2d 705 (1990), we concluded that
individuals engaging in recreational or sports activities assume the ordinary risks
of the activity and cannot recover for injury unless the other participant’s actions
were either “intentional” or “reckless,” as defined by the Restatement.1
         {¶ 30} Given the cross-application of these terms in our case law, it is not
surprising that Ohio appellate courts have reached the conclusion that the
“willful,” “wanton,” and “reckless” standards are “functionally equivalent.” See,
e.g., Marchant v. Gouge, 187 Ohio App. 3d 551, 2010-Ohio-2273, 932 N.E.2d
960, ¶ 32 (5th Dist.); Whitfield v. Dayton, 167 Ohio App. 3d 172, 2006-Ohio-
2917, 854 N.E.2d 532, ¶ 34 (2d Dist.); Brockman v. Bell, 78 Ohio App. 3d 508,
516, 605 N.E.2d 445 (1st Dist.1992); Jackson v. Butler Cty. Bd. of Commrs., 76

1. In a footnote in Thompson, however, we indicated, “The term ‘reckless’ is often used
interchangeably with ‘willful’ and ‘wanton.’ Our comments regarding recklessness apply to
conduct characterized as willful and wanton as well.” 53 Ohio St. 3d at 104, 559 N.E.2d 705,
fn.1. This footnote is the apparent source of confusion in cases decided since that time. See, e.g.,
Fabrey v. McDonald Village Police Dept., 70 Ohio St. 3d 351, 639 N.E.2d 31 (1994), which
seemingly equated wantonness and recklessness.




                                                11
                             SUPREME COURT OF OHIO




Ohio App.3d 448, 454, 602 N.E.2d 363 (12th Dist.1991). And in Minnick v.
Springfield Local Schools Bd. of Edn., 81 Ohio App. 3d 545, 550, 611 N.E.2d 926
(1992), the Sixth District Court of Appeals noted that our treatment of the willful,
wanton, and reckless standards made “a departure from the traditional definition
of these terms in personal injury cases.”
       {¶ 31} However, as the historical development of these terms in our
jurisprudence demonstrates, “willful,” “wanton,” and “reckless” describe different
and distinct degrees of care and are not interchangeable. We therefore disavow
the dicta contained in Thompson, 53 Ohio St. 3d at 104, 559 N.E.2d 705, fn. 1, that
“willfulness,” “wantonness,” and “recklessness” are equivalent standards.
       {¶ 32} Willful misconduct implies an intentional deviation from a clear
duty or from a definite rule of conduct, a deliberate purpose not to discharge some
duty necessary to safety, or purposefully doing wrongful acts with knowledge or
appreciation of the likelihood of resulting injury. Tighe v. Diamond, 149 Ohio St.
at 527, 80 N.E.2d 122; see also Black’s Law Dictionary 1630 (8th Ed.2004)
(describing willful conduct as the voluntary or intentional violation or disregard
of a known legal duty).
       {¶ 33} Wanton misconduct is the failure to exercise any care toward those
to whom a duty of care is owed in circumstances in which there is great
probability that harm will result. Hawkins, 50 Ohio St. 2d at 117-118, 363 N.E.2d
367; see also Black’s Law Dictionary 1613-1614 (8th Ed.2004) (explaining that
one acting in a wanton manner is aware of the risk of the conduct but is not trying
to avoid it and is indifferent to whether harm results).
       {¶ 34} Reckless conduct is characterized by the conscious disregard of or
indifference to a known or obvious risk of harm to another that is unreasonable
under the circumstances and is substantially greater than negligent conduct.
Thompson, 53 Ohio St. 3d at 104-105, 559 N.E.2d 705, adopting 2 Restatement of
the Law 2d, Torts, Section 500, at 587 (1965); see also Black’s Law Dictionary




                                            12
                                January Term, 2012




1298-1299 (8th Ed.2004) (explaining that reckless conduct is characterized by a
substantial and unjustifiable risk of harm to others and a conscious disregard of or
indifference to the risk, but the actor does not desire harm).
       {¶ 35} The dissent claims that if the terms “willful,” “wanton,” and
“reckless” are not construed as interchangeable, then employees of political
subdivisions will be immune for their acts of willful misconduct, because R.C.
2744.03(A)(6)(b) provides express exceptions to immunity only for acts
committed in a “wanton or reckless” manner. But see Dobbs, The Law of Torts,
Section 26 and 27 (2000) (indicating that intentional conduct would suffice to
prove recklessness and that reckless conduct would suffice to prove negligence).
       {¶ 36} When the General Assembly used the terms “willful” or “wanton”
in R.C. 2744.02(B)(1)(b) to deny a full defense to liability for a political
subdivision and the terms wanton or reckless in R.C. 2744.03(A)(6)(b) to remove
the immunity of an employee of the political subdivision, it intended different
degrees of care.
       {¶ 37} Further, it is well established that the violation of a statute,
ordinance, or departmental policy enacted for the safety of the public is not per se
willful, wanton, or reckless conduct, but may be relevant to determining the
culpability of a course of conduct. See Higbee Co. v. Jackson, 101 Ohio St. 75,
90, 128 N.E. 61 (1920); Payne v. Vance, 103 Ohio St. 59, 77, 133 N.E. 85
(1921); Boyd v. Natl. RR. Passenger Corp., 446 Mass. 540, 549, 845 N.E.2d 356
(2006); Wise v. Broadway, 315 S.C. 273, 276, 433 S.E.2d 857 (1993); Whitley v.
Progressive Preferred Ins. Co., 1st Dist. No. C-090240, 2010-Ohio-356, ¶ 16; 2
Restatement of the Law 2d, Torts, Section 500, Comment e (1965).
       {¶ 38} However, as the Restatement explains,


       In order that the breach of [a] statute constitute reckless disregard
       for the safety of those for whose protection it is enacted, the statute




                                          13
                             SUPREME COURT OF OHIO




        must not only be intentionally violated, but the precautions
        required must be such that their omission will be recognized as
        involving a high degree of probability that serious harm will result.


2 Restatement of the Law 2d, Torts, Section 500, Comment e (1965). Thus, as we
concluded in O’Toole v. Denihan, 118 Ohio St. 3d 374, 2008-Ohio-2574, 889
N.E.2d 505, “[w]ithout evidence of an accompanying knowledge that the
violations ‘will in all probability result in injury,’ Fabrey [v. McDonald Village
Police Dept.], 70 Ohio St.3d [351] at 356, 639 N.E.2d 31 [(1994)] evidence that
policies have been violated demonstrates negligence at best.” Id. at ¶ 92.
                                    Conclusion
        {¶ 39} R.C. 2744.02(B)(1)(b) provides a political subdivision with a full
defense to liability for injuries caused by the operation of a fire-department
vehicle while engaged in duty at a fire, proceeding toward a place where a fire is
in progress or is believed to be in progress, or answering any other emergency
alarm if its operation does not constitute willful or wanton misconduct. R.C.
2744.03(A)(6)(b) provides immunity to employees of a political subdivision for
acts that are not committed in a wanton or reckless manner.
        {¶ 40} The terms “willful,” “wanton,” and “reckless” as used in these
statutes are not interchangeable.     Accordingly, the judgment of the court of
appeals is affirmed as modified by our clarification of these terms, and the matter
is remanded to the common pleas court for further proceedings consistent with
this opinion.
                                                                Judgment affirmed.
        O’CONNOR, C.J., and LUNDBERG STRATTON, CUPP, and MCGEE BROWN,
JJ., concur.
        PFEIFER and LANZINGER, JJ., concur in judgment in part and dissent in
part.




                                         14
                                 January Term, 2012




                            ______________________
       LANZINGER, J., concurring in judgment in part and dissenting in part.
       {¶ 41} I dissent from the majority’s holding that the words “willful,”
“wanton,” and “reckless” describe different and distinct degrees of care and are
not interchangeable for purposes of R.C. Chapter 2744. I also do not agree with
the majority that its opinion offers “clarification” of the meaning of these three
words, because the definitions overlap rather than distinguish different conduct.
       {¶ 42} Although sometimes described as being on a continuum, i.e.,
willful conduct is more culpable than wanton, and wanton conduct is more
culpable than reckless, the words are functionally equivalent in the immunity
statute because each describes conduct that exceeds negligence. The city of
Massillon has a defense to liability in this case if the firefighters were responding
to an emergency call and did so without “willful or wanton misconduct.”
(Emphasis added.)      R.C. 2744.02(B)(1)(b).     The firefighters themselves are
provided immunity unless they acted “with malicious purpose, in bad faith, or in a
wanton or reckless manner.” (Emphasis added.) R.C. 2744.03(A)(6)(b).
       {¶ 43} If the majority is correct that the words are not interchangeable,
then a political subdivision would not be liable for reckless conduct because
“willful or wanton misconduct” is separate and distinct from reckless conduct.
R.C. 2744.02(B)(1)(b). And employees would have immunity for their willful
acts, because the word “willful” is not included as an exception to immunity along
with “wanton” or “reckless.” R.C. 2744.03(A)(6)(b). Stated differently, the city
would be liable if the firefighters were willful and wanton, but not if they were
reckless; the firefighters would be liable if they were wanton or reckless, but not
if they were willful. Or in other words, willful acts would implicate the political
subdivision, not the employees, and reckless acts would implicate the employees,
not the political subdivision.




                                         15
                               SUPREME COURT OF OHIO




       {¶ 44} This interpretation runs counter to precedent, since both political
subdivisions and their employees are generally protected against litigation based
on negligence, rather than on willful, wanton, or reckless conduct. See, e.g.,
O’Toole v. Denihan, 118 Ohio St. 3d 374, 2008-Ohio-2574, 889 N.E.2d 505, ¶ 92.
       {¶ 45} We have stated that negligence is conduct that falls below the
reasonable standard of ordinary care and relates to protecting against foreseeable
risks to others. See Menifee v. Ohio Welding Prods., Inc., 15 Ohio St. 3d 75, 77,
472 N.E.2d 707 (1984). “Negligence” is defined as “[t]he failure to exercise the
standard of care that a reasonably prudent person would have exercised in a
similar situation.” Black’s Law Dictionary 1133 (9th Ed.2009) But the terms
“willful,” “wanton,” and “reckless” within R.C. Chapter 2744 refer to something
more than negligence and are used in contradistinction to it. As the First District
Court of Appeals has stated,


       As the probability increases that certain consequences will flow
       from certain conduct, the actor’s conduct acquires the character of
       intent and moves from negligence toward intentional wrongdoing.
       See Pariseau v. Wedge Products, Inc. (1988), 36 Ohio St. 3d 124,
       126, 522 N.E.2d 511, 516 (citing 1 Restatement of the Law 2d,
       Torts, 15, Section 8A, Comment b [(1965)]). Therefore, the terms
       “wanton,” “willful” and “reckless,” as used to describe tortious
       conduct, might best be defined at points on a continuum between
       negligence, which conveys the idea of inadvertence, and
       intentional misconduct.


Brockman v. Bell, 78 Ohio App. 3d 508, 514-515, 605 N.E.2d 445 (1st Dist.1992).
       {¶ 46} Thus, reckless conduct and wanton and willful misconduct could
be considered as a progression of blameworthiness, but all involve conduct that is




                                        16
                                January Term, 2012




more than negligent. Whitfield v. Dayton, 167 Ohio App. 3d 172, 2006-Ohio-
2917, 854 N.E.2d 532, ¶ 34 (2d Dist.).
        {¶ 47} The goal of the immunity statute is to protect political subdivisions
and their employees from liability for negligent conduct, but not for conduct
exceeding negligence.      Although there may be subtle differences among
“reckless,” “wanton,” and “willful,” in the context of the immunity statute the
three words all function to describe conduct greater than negligence.
        {¶ 48} There are material issues of facts for the jury in this case as to
whether the firefighters’ conduct was greater than negligent—whether they
intended to harm anyone (willful conduct), whether they failed to exercise any
care whatsoever (wanton misconduct), or whether they knew or should have
known there was a greater probability of substantial harm to anyone due to their
actions (recklessness). I therefore concur in the remand to the trial court, but I
would also affirm the court of appeals’ order reversing summary judgment in this
case.
        PFEIFER, J., concurs in the foregoing opinion.
                           ________________________
        Tzangas, Plakas, Mannos & Raies, Ltd., David L. Dingwell, James G.
Mannos, and Edmond J. Mack; and Davis & Young and David G. Utley, for
appellee.
        Baker, Dublikar, Beck, Wiley & Mathews, Gregory A. Beck, Mel L. Lute
Jr., and James F. Mathews, for appellant.
        Murray & Murray Co., L.P.A., John T. Murray, and Patrick G. O’Connor,
urging affirmance on behalf of amici curiae John Huffman and Olivia Duty.
        Landskroner, Grieco, Merriman, L.L.C., and Drew Legando, urging
affirmance on behalf of amicus curiae Ohio Association for Justice.
                           ________________________




                                         17